DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  


Claim Rejections - 35 USC § 102
Claims 1-5, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (GB2165608A).
In regards to claim 1, Hughes discloses a bayonet joint for joining a connector to a tubular body, the bayonet joint comprising:
a connector (14) having at least one bayonet tab (92) arranged on an exterior of the connector;
a tubular body (38, 12) having at least one external bayonet contour (threads of 38) arranged on an exterior of the tubular body; and

wherein, in an assembled state of the bayonet joint in which the connector, tubular body, and bayonet ring are in a locking orientation relative to one another, the bayonet ring surrounds the connector and the tubular body on an outside in a radial direction, and secures the connector and the tubular body against removal from the bayonet ring via a positive engagement of the at least one bayonet tab and the bayonet hooks to oppose removal of the connector, and via a positive engagement of the at least one external bayonet contour and the at least one internal bayonet contour to oppose removal of the tubular body (shown in fig. 10), and
wherein the at least one internal bayonet contour of the bayonet ring includes a plurality of internal bayonet contours (internal threads of 36) that are identical geometrically and are arranged in multiple planes substantially perpendicular to the central axis of the bayonet ring or the at least one external bayonet contour of the tubular body includes a plurality of external bayonet contours (external threads of 38) that are identical geometrically, and are arranged in multiple planes substantially perpendicular to the central axis of the tubular body.
In regards to claim 2, Hughes further discloses the bayonet ring has the plurality of internal bayonet contours (internal threads of 36), and the tubular body has the plurality of external bayonet contours (external threads of 38).
In regards to claim 3, Hughes further discloses the plurality of internal bayonet contours are rotationally symmetric to the central axis of the bayonet ring, and wherein the plurality of external bayonet contours are rotationally symmetric to the central axis of the tubular body (shown in fig. 1).
In regards to claim 4, Hughes further discloses the plurality of internal bayonet contours and the plurality of external bayonet contours are implemented in two angular segments (each half of the threading forms one “segment”) apiece.
In regards to claim 5, Hughes further discloses the tubular body radially surrounds portions of the connector in the assembled state of the bayonet joint (shown in fig. 10).
In regards to claim 7, Hughes further discloses the plurality of internal bayonet contours are implemented as a single piece with the bayonet ring, and wherein the plurality of external bayonet contours are implemented as a single piece with the tubular body (shown in fig. 1).
In regards to claim 8, Hughes discloses a bayonet ring (36) comprising:
inward facing bayonet hooks (46);
a plurality of inward facing internal bayonet contours (internal threads of 36) that are identical geometrically and are arranged in multiple planes substantially perpendicular to the central axis of the bayonet ring.
In regards to claim 9, Hughes discloses a tubular body (12, 38) comprising:
a plurality of external bayonet contours (threads of 38) arranged on the exterior of the tubular body,
wherein the plurality of external bayonet contours are identical geometrically and are arranged in multiple planes substantially perpendicular to the central axis of the tubular body.
In regards to claim 12, Hughes further discloses the at least one bayonet tab projects outward from the exterior of the connector in a radial direction (shown in fig. 1).
In regards to claim 13, Hughes further discloses rotation of the bayonet ring causes the bayonet joint to change from the locking orientation to an unlocked orientation, and wherein the .

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes as applied to claims 1-5, 7-9, 12, and 13 above, and further in view of Khan et al. (US 2016/0123511 hereinafter “Khan”).
           Hughes discloses the bayonet joint of claim 5. Hughes does not disclose a seal on an outer circumference of the connector.
         However Khan shows a similar joint with a connector (220) having a seal (26) on an outer circumference (see fig. 2B).
        It would have been obvious at the time of filing to one of ordinary skill in the art to provide the connector of Hughes with a seal on an outer circumference in order to provide sealing between the connector and the ring so that fluid being transferred through does not leak, as taught by Khan at paragraph [0031].

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. 
Bayonet joints are mechanical connections of two cylindrical (tubular) bodies that can be produced and released quickly. The bodies are joined by inserting one into the other and rotating them relative to one another about the longitudinal axis of the bodies. The joint is released by rotating the bodies relative to one another in the opposite direction, or by rotating them further in the same direction, and pulling the bodies apart.” Threaded connections are performed by rotating bodies relative to one another and released by rotating the bodies in the opposite direction. Therefore, by applicant’s own definition, a threaded connection is a type of bayonet joint, and the claim has been met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/25/2021